—Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered October 14, 1993, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
On this appeal, defendant contends that County Court erred in denying his motion to withdraw his guilty plea. We disagree. In moving to withdraw his plea, defendant alleged that he had been diagnosed as having a mental illness and was not thinking clearly at the time of the plea. The transcript of the plea proceeding belies defendant’s conclusory contentions and establishes that defendant’s plea was knowing, voluntary and intelligent, and made without hesitation or protestation of *906innocence. Defendant’s further contention that he was misinformed by his attorney as to the possible sentences which could be imposed upon a guilty plea are also contradicted by the plea proceeding. Further, although initially indicating displeasure with his attorney, after a colloquy with County Court defendant indicated that he was satisfied with his representation. Finally, given defendant’s criminal record and the fact that he was allowed to plead guilty to attempted burglary in the third degree in satisfaction of a nine-count indictment, we find no reason to disturb the 1 to 3-year prison sentence imposed by County Court.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.